Ellison, J.
The question involved in this appeal is simply as to the action of the trial court in refusing defendant’s continuance on account of his sickness and consequent alleged inability to attend the trial, he being an important and material witness in his own behalf. The court overruled the application and proceeded to hear the case, which resulted in a judgment for plaintiff. The application, passing by any objection made to its formal sufficiency, was submitted to the court on an issue made as to the fact whether defendant was or was not able to attend the trial. The testimony of one physician was that defendant could not, on account of the condition of his knee. The testimony of two other physicians was that his affliction was not of such a character as to prevent his attendance. The court passed on the question of fact and we will no.t disturb the conclusion reached.
There was a motion for a new trial made in support of which affidavits were presented. This motion embraced the same cause for setting aside the finding that the application for continuance itself contained. The affidavit in its support tended strongly to establish the inability of defendant to attend the trial. But that was a matter which had already been submitted to the court on the original application. There is ■ nothing before us to show that these affidavits, or some of similar import, might not have been procured for the hearing on the original application. There is no claim of surprise or of newly discovered facts—in short, there *160is nothing in the motion for new trial but an endeavor to try again the question of fact involved in the application for continuance. The affidavits on the motion for new trial are simply additional to, and on the same line of, those presented in the first instance. We, therefore, attach no importance to them and simply consider the question as it was originally presented to the trial court.
Judgment affirmed.
All concur.